UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6640


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRADON MARQUEZ DRAYTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:04-cr-00009-JPJ-1; 1:16-cv-80929-JPJ-
RSB)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tradon Marquez Drayton, Appellant Pro Se. Anthony Paul Giorno, Ashley Brooke
Neese, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tradon Marquez Drayton seeks to appeal the district court’s orders construing

Drayton’s postjudgment motion to dismiss one count of the charging indictment as a

successive 28 U.S.C. § 2255 (2012) motion and dismissing it on that basis, and denying

Drayton’s Fed. R. Civ. P. 59(e) motion to alter or amend judgment. The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Drayton has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED



                                             2